


110 HRES 1338 IH: Calling on the United States Government and

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1338
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Sherman (for
			 himself, Mr. Pallone, and
			 Mr. Weller of Illinois) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the United States Government and
		  the international community to support a transition to sustainable peace in Sri
		  Lanka by encouraging an international human rights monitoring presence,
		  protecting the work of civil society and media, facilitating access of
		  humanitarian operations, and retaining democratic principles in which rule of
		  law and justice pervades.
	
	
		Whereas beginning on July 23, 1983, Sri Lanka experienced
			 10 days of brutal violence known as Black July during which an
			 attack by the Liberation Tigers of Tamil Eelam (LTTE) killed 13 Sri Lankan Army
			 soldiers and the Government of Sri Lanka failed to stop mobs that killed a
			 reported 3,000 or more ethnic Tamils and destroyed an estimated $300,000,000
			 worth of property;
		Whereas the conflict of the last 25 years has seen the
			 deaths of over 75,000 primarily Tamil people and the emigration of as many as
			 1,500,000 civilians, who were forced to flee the fighting;
		Whereas a ceasefire agreement was reached in February 2002
			 between the LTTE and the Government of Sri Lanka;
		Whereas the breakdown of the 2002 ceasefire has resulted
			 in the killing of hundreds of civilians and internal displacement of over
			 200,000 people since mid-2006;
		Whereas the LTTE has been responsible for reprehensible
			 acts of violence against civilians of all ethnicities, including the forcible
			 eviction of as many as 80,000 Muslims from the Northern Province in 1990, the
			 killing of hundreds of people since 2006, as well as suicide bombings, and
			 other violent actions that have obstructed the peace process;
		Whereas the Government of Sri Lanka has pursued a military
			 solution to the conflict, which has led to increased numbers of disappearances
			 and been used to justify severe restrictions on humanitarian aid workers, which
			 have severely undermined the chances of a renewed peace process;
		Whereas neither the Government of Sri Lanka nor the LTTE
			 are actively engaged in pursuing a political solution to the conflict;
		Whereas the Tamil Makkal Viduthalai Pulikal (TMVP), a
			 paramilitary group now formally allied with the Government of Sri Lanka,
			 continues to commit serious human rights violations and criminal acts with
			 impunity;
		Whereas both the LTTE and the government-supported TMVP
			 have been documented to use and recruit child soldiers, and this practice,
			 despite recent releases by the TMVP, remains a significant concern to the
			 United States and the international community; and
		Whereas numerous other human rights violations have been
			 committed by all sides in the conflict and continue to be reported, including
			 extrajudicial killings, shelling and bombing of civilian areas, unnecessary
			 prevention of the delivery of humanitarian aid, undue restrictions on the
			 freedom of movement of internally displaced persons, and widespread impunity
			 for serious human rights violations: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 25th
			 anniversary of Black July and mourns its victims and the victims
			 of the ongoing violence in Sri Lanka that has followed;
			(2)expresses concern
			 for the human rights and humanitarian crises that are still occurring in Sri
			 Lanka and condemns the denial of adequate humanitarian aid to the civilian
			 population and attacks on the media with impunity;
			(3)condemns the continued attacks on civilian
			 populations by the Liberation Tigers of Tamil Eelam (LTTE) and urges the
			 immediate cessation of violence;
			(4)urges the LTTE and the Tamil Makkal
			 Viduthalai Pulikal (TMVP) to immediately end all recruitment of children as
			 soldiers and to release all child soldiers currently in their ranks;
			(5)urges the
			 Government of Sri Lanka to pursue a political resolution, rather than a
			 military solution, to the conflict, to allow all necessary relief supplies to
			 reach the Northern Province unhindered, to investigate and prosecute the
			 numerous disappearances and attacks on humanitarian workers and the media, to
			 take immediate steps to address the legitimate grievances of the Muslim, Tamil,
			 and all other minority communities and to provide safe living conditions for
			 internally displaced people;
			(6)calls upon the
			 President to publicly urge Sri Lanka to accept an international human rights
			 monitoring presence on the island, which would deter, monitor, investigate, and
			 report attacks; and
			(7)supports United
			 States efforts to work with the Government of Sri Lanka, other relevant
			 stakeholders to the conflict, and the international community to protect
			 civilians, facilitate humanitarian operations, hold accountable violators of
			 human rights and international humanitarian law, and promote conditions for a
			 lasting peace through political dialogue that respects the rights of all ethnic
			 and religious groups in Sri Lanka.
			
